t c memo united_states tax_court estate of kevin j lorenz deceased elizabeth j lorenz personal representative and elizabeth j lorenz petitioners v commissioner of internal revenue respondent comet printing inc petitioner v commissioner of internal revenue respondent docket nos filed date charles henry hammer for petitioners michelle k loesch lisa m oshiro and gregory hahn for respondent 1the cases of docket no and docket no were consolidated for trial briefing and opinion by order of this court dated date memorandum opinion colvin judge this matter is before the court on respondent's motions for entry of decision filed in estate of lorenz v commissioner docket no and in comet printing inc v commissioner docket no petitioners filed objections to respondent's motions and respondent filed replies to petitioners' responses no party requested a hearing and we conclude that none is necessary when these cases were called for trial counsel for the parties reported that they had reached a basis of settlement which they stated for the record they now ask the court to construe the basis of settlement on two points whether the fraud penalties for elizabeth lorenz and for the estate of kevin j lorenz for and should both be computed based on the entire deficiency as respondent contends or on one-half of the deficiency as petitioners contend we hold that they should both be computed based on the entire deficiency whether the depreciation_deductions for comet printing inc should be increased by dollar_figure for and dollar_figure for from the amounts determined by respondent in the notice_of_deficiency we hold that they should not unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue a petitioners background elizabeth j lorenz mrs lorenz lived in spokane washington when she filed the petition on behalf of herself and the estate of kevin j lorenz mr lorenz mr lorenz was mrs lorenz's husband when he died the principal_place_of_business of comet printing inc comet was in spokane washington when it filed its petition mrs lorenz owned comet when it filed its petition b respondent's determinations respondent determined a deficiency in income_tax for mr and mrs lorenz of dollar_figure for and dollar_figure for and determined that they are liable for a fraud_penalty of dollar_figure for and dollar_figure for under sec_6663 respondent determined a deficiency in income_tax for comet of dollar_figure for and dollar_figure for and determined that comet is liable for a fraud_penalty of dollar_figure for and dollar_figure for under sec_6663 c the settlement charles hammer mr hammer represented petitioners and lisa oshiro ms oshiro represented respondent when the cases were called for trial they told the court that they had reached a basis of settlement respondent's counsel stated the following basis of settlement for the record ms oshiro your honor the parties are pleased to announce a basis for settlement has been reached in this case there's some question as to whether we have the correct starting number there's an adjustment that respondent believes was conceded before the notice_of_deficiency was sent and we will need to clarify that but otherwise it's -- respondent is willing to make the concession it's a question of whether it was made before the notice went out the basis for settlement with question as to whether this is the proper starting number for comet printing in starting number is dollar_figure respondent concedes there was a duplication of an income item in the amount of dollar_figure respondent concedes additional cash expenses in the amount of dollar_figure amount of dollar_figure respondent concedes additional cash postage in the respondent also concedes a technical adjustment to take the petitioners from cash_basis to accrual basis in the adjustment is dollar_figure for the tax_year -- oh a fraud_penalty will be asserted in full for the tax_year with respect to petitioner comet printing in the original amount for the notice_of_deficiency was dollar_figure respondent concedes additional cash expenses in the amount of dollar_figure and additional cash postage in the amount of dollar_figure the civil_fraud penalty will be asserted in full with respect to comet printing for the year with respect to petitioners kevin -- estate of kevin lorenz and elizabeth lorenz the starting number per the notice_of_deficiency for was dollar_figure respondent concedes additional capital contributions in the amount of dollar_figure additional cash expenses for the corporation -- it's a flow-through adjustment -- of dollar_figure and the additional postage for the corporate expenses of dollar_figure the civil_fraud penalty will be asserted in full with respect to the estate of kevin lorenz and at a reduced_rate of percent with respect to petitioner elizabeth lorenz petitioners' counsel then said that he had a question and asked to go off the record to clarify it with the revenue_agent when the parties went back on the record they announced they had answered petitioners' counsel's question but had still not agreed to the starting number for comet ie its gross_income for the parties had agreed to certain adjustments but had not agreed on whether the amount of gross_income to which they should apply those adjustments was the amount in the revenue agent's original report or amended report the following discussion occurred next ms oshiro there was a sic original revenue_agent's_report and an amended revenue_agent's_report in the amended revenue_agent's_report a dollar_figure concession was made the question is whether the statutory_notice_of_deficiency was based upon the original revenue_agent's_report or upon the amended revenue_agent's_report if the notice_of_deficiency was based upon the original revenue_agent's_report then respondent will then concede the dollar_figure if it is based upon the amended revenue_agent's_report then petitioners agree that that number does not get conceded again mr hammer that's correct following another recess requested by the parties respondent's counsel stated that the parties had reached the following basis of settlement for with respect to comet printing inc per the examination the adjustment was dollar_figure respondent concedes a duplication of income item in the amount of dollar_figure respondent concedes additional cash expenses in the amount of dollar_figure respondent concedes additional cash postage in the amount of dollar_figure respondent concedes an adjustment to the accrual basis of accounting in the amount of dollar_figure respondent concedes additional legal fees in the amount of dollar_figure amount of dollar_figure and respondent concedes an equipment loss in the the fraud_penalty will be imposed in full with respect to petitioner comet printing with respect to petitioners the estate of kevin lorenz and elizabeth lorenz the initial adjustment for the tax_year for the notice_of_deficiency is dollar_figure respondent concedes an additional capital_contribution in the amount of dollar_figure respondent concedes additional cash expenses for the corporation in the amount of dollar_figure respondent concedes additional postage for the corporate expense in the amount of dollar_figure respondent concedes legal fees reducing the constructive_dividend in the amount of dollar_figure the fraud_penalty in full will be asserted against the estate of kevin j lorenz and a reduced fraud_penalty will be asserted against petitioner elizabeth lorenz at the amount of percent petitioners' counsel then said we're in agreement your honor and said that petitioners agreed to settle the cases on that basis respondent's counsel and petitioners' counsel then added ms oshiro yes and for the record the settlement with respect to the tax_year is as was read into the record earlier mr hammer that's correct your honor we're in agreement -- full agreement on both and as to the corporation and the individual the court gave the partie sec_45 days to prepare and file decision documents d respondent's proposed decisions respondent sent proposed decisions to petitioners which stated that mrs lorenz and the estate of mr lorenz have a deficiency in federal_income_tax of dollar_figure for and dollar_figure for the proposed decisions also stated that mrs lorenz is liable for the fraud_penalty at the reduced_rate of percent and the estate of mr lorenz is liable for the fraud_penalty at the rate of percent as follows joint liability pincite-percent rate year penalty under sec_6663 dollar_figure big_number additional_amount due from estate of kevin j lorenz deceased pincite-percent rate year penalty under sec_6663 dollar_figure big_number petitioners' accountant told respondent's counsel that he thought respondent had calculated the fraud_penalty for mrs lorenz improperly petitioners' accountant wrote the following to respondent's counsel it was crystal clear to me that the agreement with respect to the fraud_penalty was that a penalty would be asserted against mrs lorenz with respect to her share of the additional tax it is incredulous for me to believe that you would not inform us as to the impact of such an agreement ie the government would collect the entire from both the estate and the individuals if the estate has sufficient assets you should have been acutely aware of the fact as all of us that the estate possessed sufficient assets from which to collect the difference between the and the any reasonable person would conclude that we would never agree to such an application as you now attempt to explain to us petitioners' counsel wrote a letter to respondent's counsel in which he said the only clear and rational interpretation of the negotiated penalty concession was that mrs lorenz was to pay a percent fraud_penalty on her one-half and the estate of kevin lorenz was to pay the full percent penalty on its one-half discussion a fraud_penalty computation of the fraud_penalty the parties agree that the estate of mr lorenz and mrs lorenz had a deficiency in income_tax ie total underpayment of dollar_figure for and dollar_figure for respondent calculated the fraud_penalty to be paid_by the estate of mr lorenz by applying the 75-percent rate to mr and mrs lorenz's total underpayment for each year in issue respondent calculated the fraud_penalty for mrs lorenz by applying a 20-percent rate to mr and mrs lorenz's total underpayment for each year petitioners contend that respondent should have computed the fraud_penalty by applying percent of one-half of the total underpayment for mrs lorenz and percent of one-half of the total underpayment for the estate of mr lorenz we disagree sec_6663 imposes a 75-percent fraud_penalty sec_6663 and c provides b determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud c special rule for joint returns --in the case of a joint_return this section shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse mr and mrs lorenz filed joint returns for the years in issue thus mrs lorenz and the estate of mr lorenz are jointly and severally liable for the penalty for civil_fraud if respondent establishes that mrs lorenz is liable for the fraud_penalty independent of the liability of the estate of mr lorenz see 91_tc_273 ndollar_figure for sec_6653 56_tc_213 the basis of settlement provides that the civil_fraud penalty will be asserted in full against the estate of mr lorenz and that mrs lorenz is liable for a reduced fraud_penalty at an amount of percent by agreeing that the fraud_penalty applies both to mrs lorenz and to the estate of mr lorenz they have each conceded that a part of their underpayment is due to fraud therefore liability for the fraud_penalty is joint_and_several because part of the underpayment is due to the fraud of each spouse sec_6663 meier v commissioner supra the parties agreed to a reduced_rate for the fraud_penalty for mrs lorenz but did not reduce the base to which the penalty applies for either petitioner it follows that respondent properly calculated the fraud_penalty for the estate of mr lorenz by applying the 75-percent rate to mr and mrs lorenz's total underpayment for each year in issue and for mrs lorenz by applying a 20-percent rate to mr and mrs lorenz's total underpayment for each year petitioners' arguments petitioners contend that a the parties had previously orally agreed to apply the fraud_penalty separately to the estate of mr lorenz and mrs lorenz based on only one-half of the underpayment and the failure of the basis of settlement to so provide was a mutual mistake b respondent's counsel knew that the estate could pay the difference between the percent and the percent and a reasonable person would not have settled the case on the terms respondent claims and c respondent should have told petitioners that the government would collect the entire percent from both the estate and the individuals a mutual mistake general principles of contract law govern the compromise and settlement of federal tax cases 108_tc_320 52_tc_420 39_tc_602 affd 328_f2d_622 6th cir 26_tc_171 46_bta_663 mutual mistake occurs when both parties to a transaction share an erroneous belief and their acts do not accomplish their mutual intent 981_f2d_68 2d cir we may reform a contract if there is clear_and_convincing evidence of mutual mistake id unilateral mistake occurs when only one of the parties to a transaction is in error id we do not reform a contract based solely on unilateral mistake id petitioners contend that mutual mistake occurred here because the parties had agreed that the fraud_penalty for mrs lorenz and the estate of mr lorenz would apply to one-half of the underpayment there is no evidence much less clear_and_convincing evidence that the parties made a mutual mistake all we have is competing contentions of counsel we conclude that the basis of settlement for fraud should not be reformed based on mutual mistake b nonsensical result petitioners contend that respondent's interpretation of the statement of the basis of settlement in the transcript is nonsensical because under respondent's interpretation petitioners did not benefit by having a 20-percent rate apply to the fraud_penalty for mrs lorenz petitioners' contention that the basis of settlement in the transcript is nonsensical is based on their contention that respondent's counsel knew petitioners' financial status respondent's counsel denied that they knew petitioners' financial status petitioners' counsel contends that they did there is no evidence to support petitioners' allegation that respondent's counsel knew that the estate of mr lorenz had sufficient assets to pay the fraud_penalty on the entire underpayment petitioners' accountant alleged in a letter to respondent's counsel that respondent's counsel should have known that the estate of mr lorenz had enough assets to pay the fraud_penalty on the entire underpayment he did not say that respondent's counsel actually knew c respondent's duty to inform petitioners petitioners contend that respondent should have told them that the fraud_penalty rates applied to the full underpayment under the basis of settlement we disagree the fraud_penalty rates apply to the full underpayment because of sec_6663 and c as discussed at par a-1 above petitioners had the advice of counsel and an accountant during the negotiation of the basis of settlement we disagree that respondent had a duty to inform petitioners of the law applicable to the settlement 90_tc_315 conclusion we conclude that the fraud penalties for mrs lorenz and the estate of mr lorenz should both be computed based on the entire deficiency b comet's depreciation petitioners contend that the depreciation deduction for comet should be increased by dollar_figure for and dollar_figure for from the amounts stated in the notice_of_deficiency petitioners contend that respondent had agreed to this change but that by mutual mistake this agreement was not read into the record petitioners also contend that these amounts of additional_depreciation are properly allowable under the law respondent contends that the basis of settlement stated for the record was complete respondent also contends that the amounts of additional_depreciation claimed by comet are not correct and that respondent did not agree to those amounts we are not convinced that mutual mistake is present in these cases because both parties said that the basis of settlement represented the full settlement agreement the basis of settlement used the amount of gross_income for comet as determined by respondent as a starting point if respondent had agreed to make any additional concessions petitioners' counsel should have identified them to the court when the settlement was presented see stamm intl corp v commissioner supra korangy v commissioner tcmemo_1989_2 affd 893_f2d_69 4th cir the parties are bound by the basis of settlement as stated on the record and may not rely on extrinsic evidence to prove that they had agreed to something else 92_tc_776 22_bta_426 we conclude that comet is not entitled to deduct more for depreciation than respondent allowed for the foregoing reasons an order will be issued granting respondent's motions for entry of decisions
